Citation Nr: 0617865	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  05-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1990 to July 
1999.  He also had subsequent reserve service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  In the decision, the RO granted service 
connection for hypothyroidism, and assigned a 10 percent 
initial disability rating. 


FINDINGS OF FACT

The hypothyroidism requires medication, but is not shown to 
be productive of fatigability, constipation, or mental 
sluggishness.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for the hypothyroidism have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as letters 
from the RO dated in April 2003 and June 2005 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The June 
2005 letter specifically told the appellant to submit any 
evidence in his possession.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board notes that because a higher rating is being denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran with regard to that matter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records, post service treatment records, and a letter from 
his private physician.  He was afforded a VA examination and 
a hearing before a Veterans Law Judge.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected hypothyroidism.  Diagnostic Code 7903 
(hypothyroidism) provides as follows: A 10 percent rating is 
warranted for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  A 30 
percent rating is warranted for fatigability, constipation, 
and mental sluggishness.  A 60 percent rating requires 
muscular weakness, mental disturbance, and weight gain.  A 
100 percent rating is warranted for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia, and sleepiness. 38 C.F.R. § 4.119, DC 7903.

The Board has considered the full history of the veteran's 
service-connected disability.  The veteran's separation from 
active service was in July 1999.  A private hospitalization 
record dated in October 1999 shows that while being treated 
for injuries which resulted from falling off a ladder, the 
veteran was diagnosed with hypothyroidism.  It was stated 
that review of systems was significant for weakness and 
anemia of over one year's duration, but that the veteran 
denied weakness of the extremities.  There was edema of the 
lower eyelids and his hair was noted to be course.  Reflexes 
were symmetrically hypoactive.  However, strength and 
sensation were normal.  Laboratory studies reflected that 
serum thyroxin level was markedly low.  It was noted that the 
laboratory findings were confirmatory of hypothyroidism.  The 
veteran was started on thyroxin 0.05 mg daily for thyroid 
supplementation.  The diagnosis was hypothyroidism.  

A document from the Department of the Navy dated in May 2001 
reflects that the veteran was found to be physically not 
qualified for retention in the Naval Reserve due to 
hypothyroidism.  

The veteran filed his original claim for VA disability 
compensation in April 2003.  The RO later granted service 
connection for hypothyroidism, and assigned a 10 percent 
rating from the date of his claim.  

A letter dated in April 2003 from Amad Kadry, M.D., reflects 
that the veteran had a history of being found to have 
hypothyroidism in October 1999, and was still receiving 
treatment.  The physician noted that the hypothyroidism was 
diagnosed only a few months after separation from service, 
and likely existed during service as evidenced by the fact 
that the veteran had gained over 30 pounds.  

The veteran was afforded a thyroid examination by the VA in 
February 2004.  The report shows that the veteran had been 
diagnosed with hypothyroidism in 1999 and had been on 
replacement therapy since then.  He denied fatigability and 
denied mental changes.  He further denied significant 
neuralgic, cardiovascular or GI symptoms.  His treatment was 
Synthroid 0.2 mg per day.  He denied any symptoms of pressure 
on his larynx or esophagus, and denied any heat or cold 
intolerance.  He had no constipation.  

On physical examination, his thyroid size was normal.  His 
blood pressure was 118/94 and his pulse was 81 and regular.   
His eyes were normal.  His muscle strength was excellent.  
There were no tremors and no mydexema.  T3 was 77.46 and TSH 
was 6.398.  The diagnosis was hypothyroidism, on replacement.  

The veteran testified in support of his claim during a 
hearing before the undersigned Veterans Law Judge in May 
2006.  He stated that he had experienced a weight gain during 
service as a result of his hypothyroidism, with his weight 
going from 175 to approximately 240.  He stated that his 
weight remained at about that level.  He further stated that 
his symptoms had included lethargy, dry skin, and the hair on 
the back of his legs being gone.  He reported that he was 
being treated with Synthroid, and that his physician had 
increased the dose.  He reported that he always felt 
lethargic with feelings of having no energy and having tired 
muscles.  He also reported that he felt that mentally he was 
slower to process things.  He denied cardiovascular symptoms.  
He also reported that he had not lost any time from work.  

After considering all of the evidence of record, the Board 
finds that the hypothyroidism requires medication, but is not 
shown to be productive of fatigability, constipation, or 
mental sluggishness.  Although the veteran testified that he 
had symptoms such as these, the Board finds that this 
testimony is contradicted by the earlier statements which he 
made during the VA examination.  The examination report 
specifically noted that he denied fatigability, mental 
changes, and constipation.  Although the hospital report of 
October 1999 indicated that he had some unspecified type of 
weakness, the Board notes that this was prior to receiving 
treatment for the disorder and prior to the effective date of 
compensation.  In addition, the letter from Dr. Kadry, the 
veteran's treating physician, does not contain any indication 
that the disorder is productive of significant ongoing 
symptoms now that it is treated.  The Board is of the opinion 
that the information recorded in the current objective 
medical evidence has greater probative value than the 
subjective testimony.  In addition, with respect to whether 
there is weight gain (which is one of the criteria 
contemplated for a 60 percent rating) the Board notes that 
although the veteran gained weight during service before the 
disorder was diagnosed and treated, he has not had any 
additional weight gain since then according to his own 
testimony.  According the Board concludes that the criteria 
for an initial evaluation higher than 10 percent for the 
hypothyroidism have not been met.  Also, the disorder does 
not appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  In fact, it does not appear that the 
veteran has ever been hospitalized for treatment of 
hypothyroidism.  Although the disorder was first diagnosed 
while he was in a hospital, the reason for that 
hospitalization was due to the injuries from falling from a 
ladder.  With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has not presented any objective medical opinion that 
his service-connected hypothyroidism prevents him from 
working.  On the contrary, he conceded during the hearing 
that he has not lost time from work.  The Board notes that 
the assignment of a 10 percent rating contemplates a degree 
of industrial impairment, and there is no reason to believe 
that the rating schedule does not adequately compensate the 
veteran for the impairment.  In summary, the Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An initial rating higher than 10 percent for hypothyroidism 
is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


